Case 3:20-cv-00802-BJD-JRK Document 19 Filed 01/04/21 Page 1 of 2 PagelD 80

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

TRAC! PULWERS, individually and on
behalf of all others similarly situated,
Plaintiff,
Vv. Case No. 3:20-cv-802-J-39JRK

DAYBREAK SOLAR POWER LLC, a
Texas Corporation,

Defendant.
{

ORDER OF DISMISSAL

This matter is before the Court on the Joint Stipulation of Voluntary Dismissal
without Prejudice (Doc. No.18; Stipulation) filed on December 23, 2020. In the Stipulation,
the parties state that they agree to the dismissal of this case without prejudice. See
Stipulation at 1.

Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED without prejudice.

2. Each party shall bear its own costs and fees.

3. The Clerk of the Court is directed to terminate all pending motions and close
the file.

| ve cee St
DONE and ORDERED in Jacksonville, Florida this ‘day of January, 2021.

BOD

BRIAN J. DAVIS
United States District Judge
Case 3:20-cv-00802-BJD-JRK Document 19 Filed 01/04/21 Page 2 of 2 PagelD 81

cs
Copies to:

Counsel.of Record
